IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Freeman,                            :
                 Petitioner                     :
                                                :
               v.                               :
                                                :
Pennsylvania Parole Board                       :
of Probation and Parole and                     :
General Assembly,                               :    No. 238 M.D. 2021
                   Respondents                  :    Submitted: July 1, 2022


BEFORE:        HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                              FILED: December 7, 2022


               Before this Court are the preliminary objections of the Pennsylvania
Parole Board (Board)1 to a “Petition for Review in the Nature of a Complaint
Seeking Declaratory Judgment and Injunctive Relief” (Petition) filed by Christopher
Freeman (Freeman), pro se, which was addressed to this Court’s original
jurisdiction. Upon review, we are constrained by this Court’s binding precedent in
Scott v. Pennsylvania Board of Probation & Parole, 256 A.3d 483 (Pa. Cmwlth.
2021), aff’d (Pa., No. 16 WAP 2021, filed Oct. 19, 2022), to sustain the Board’s
preliminary objection asserting lack of jurisdiction. Accordingly, we dismiss the
Petition.

       1
         This opinion uses the correct name of the party although Petitioner’s caption does not use
the correct designation for the Board.
                                          I. Background
                In October 2012, at the age of 18, Freeman was sentenced to life
imprisonment following his convictions for the crimes of second-degree murder
(felony murder),2 burglary, robbery of a motor vehicle and conspiracy to commit
burglary. Petition, 7/19/21 at 3-5, ¶¶ 2, 8, 11 & 13. In April 2021, Freeman
submitted an application for parole, which the Board denied pursuant to Section
6137(a) of the Prisons and Parole Code (Parole Code),3 61 Pa.C.S. § 6137(a).4 Id. at
3-4, ¶¶ 9-10.
                Freeman filed his Petition in July 2021. See id. at 1. He asserts three
related claims. First, he alleges that the Board’s enforcement of Section 6137 of the
Parole Code, 61 Pa.C.S. § 6137, to deny him parole consideration on the basis of his
mandatory sentence of life imprisonment for felony murder constitutes “death-by-
incarceration” and violates the proscriptions against cruel punishments in article I,
section 13 of the Pennsylvania Constitution and the Eighth Amendment to the United
States Constitution.5 Id. at 13, ¶¶ 55-59. Second, Freeman contends that, under the
analytical factors identified in Commonwealth v. Edmunds, 586 A.2d 887 (Pa. 1991),

       2
          “A criminal homicide constitutes murder of the second degree when it is committed while
defendant was engaged as a principal or an accomplice in the perpetration of a felony.” Section
2502(b) of the Crimes Code, 18 Pa.C.S. § 2502(b). “Except as provided under [S]ection 1102.1
[pertaining to persons who were under the age of 18 at the time of the commission of the offense],
a person who has been convicted of murder of the second degree . . . shall be sentenced to a term
of life imprisonment.” Section 1102(b) of the Crimes Code, 18 Pa.C.S. § 1102(b).
       3
           61 Pa.C.S. §§ 101-7301.
       4
         Pursuant to Section 6137(a)(1) of the Parole Code, “[t]he [B]oard . . . may release on
parole any offender to whom the power to parole is granted to the [B]oard by this chapter, except
an offender condemned to death or serving life imprisonment . . . .” 61 Pa.C.S. § 6137(a)(1).
       5
          “Excessive bail shall not be required, nor excessive fines imposed, nor cruel punishments
inflicted.” Pa. Const. art. I, § 13. Article I, section 13 of the Pennsylvania Constitution is identical
to the Eighth Amendment to the United States Constitution, U.S. Const. amend. XIII.
                                                   2
article I, section 13 of the Pennsylvania Constitution affords greater protection
against cruel punishments than the Eighth Amendment of the United States
Constitution. Id. at 14, ¶ 63. Third, Freeman reiterates his first claim, this time
naming the General Assembly rather than the Board as violating his constitutional
right to be free from cruel punishment. Id. at 15, ¶ 67. Freeman asks this Court to
declare Section 6137 of the Parole Code unconstitutional; order the Board to develop
plans, criteria, and procedural safeguards governing parole review for persons
convicted of felony murder; hold an evidentiary hearing to develop a record in regard
to whether application of Section 6137 of the Parole Code to “those who did not take
a life or intend to take a life is unjustified when considered in relation to legitimate
penological purposes”; apply the Edmunds factors; and order the Board to consider
Freeman for parole.6
                                            II. Issues
               The Board filed preliminary objections7 asserting that this Court lacks
jurisdiction over Freeman’s claims and that the Board is an improper party to


       6
         Freeman also requests that the General Assembly consider passing Senate Bill 293 and
House Bill 2135 to render offenders convicted of second-degree murder eligible for parole
consideration. Petition, 7-19-21 16, ¶ 78.

       7
          Preliminary objections “are deemed to admit all well-pleaded material facts and any
inferences reasonably deduced therefrom . . . .” Lennitt v. Dep’t of Corr., 964 A.2d 37, 40 (Pa.
Cmwlth. 2008). “The Court, however, is not bound by legal conclusions, unwarranted inferences
from facts, argumentative allegations, or expressions of opinion encompassed in the petition for
review.” Thomas v. Corbett, 90 A.3d 789, 794 (Pa. Cmwlth. 2014). “Any doubt must be resolved
in favor of the party seeking the injunction.” Id. “A demurrer will not be sustained unless the face
of the pleadings shows that the law will not permit recovery, and any doubts should be resolved
against sustaining the demurrer.” Barndt v. Pa. Dep’t of Corr., 902 A.2d 589, 592 (Pa. Cmwlth.
2006); see also Mueller v. Pa. State Police Headquarters, 532 A.2d 900, 902 (Pa. Cmwlth. 1987)
(holding that “[w]hen faced with a demurrer, the pertinent inquiry for a reviewing court is to
determine whether the petitioner has stated on the face of his petition a cause of action that, if
proved, would entitle him to relief”).


                                                 3
Freeman’s suit. See Prelim. Obj. at 3-5 & 7-8, ¶¶ 6-15 & 29-39; Board’s Br. at 3
(citing Section 761(a)(1)(i) of the Judicial Code,8 42 Pa.C.S. § 761(a)(1)(i)). The
Board contends that because Freeman’s eligibility for parole was determined by the
sentencing court, rather than the Board, Freeman’s attack is “on the sentence itself,
which he was obligated to challenge at the time [of sentencing] and through the
criminal process[.]” Board’s Br. at 3 (citing Scott, 256 A.3d at 491).
                The Board further avers that Freeman’s claims are barred by the
doctrine of laches, as he “is challenging a sentence that was imposed . . . over a
decade ago” in the context of “a statute that was enacted several decades ago.”
Board’s Br. at 4-5. The Board also asserts that Freeman should have challenged his
sentence through the criminal appeals process. Id. at 5. The Board maintains that if
sentences of life imprisonment without the possibility of parole were declared
unconstitutional and this new constitutional right were to apply retroactively,
Freeman could then file a petition under Section 9545(b)(1)(iii) of the Post
Conviction Relief Act (PCRA),9 42 Pa.C.S. § 9545(b)(1)(iii).10 Id. at 5.

      8
          42 Pa.C.S. §§ 101-9913.
      9
          42 Pa.C.S. §§ 9541-9546.
      10
           Section 9545 of the Post Conviction Relief Act provides, in relevant part:

                (a) Original jurisdiction.--Original jurisdiction over a proceeding
                under this subchapter shall be in the court of common pleas. No
                court shall have authority to entertain a request for any form of relief
                in anticipation of the filing of a petition under this subchapter.

                (b) Time for filing petition.—

                        (1) Any petition under this subchapter, including a second or
                        subsequent petition, shall be filed within one year of the date
                        the judgment becomes final, unless the petition alleges and
                        the petitioner proves that:

                                                   4
               Additionally, the Board asserts that it is an improper party to Freeman’s
suit, as it lacks any discretion under Section 6137(a) of the Parole Code to consider
Freeman for parole. See Board’s Br. at 5-6 (citing Hudson v. Pa. Bd. of Prob. &
Parole, 204 A.3d 392, 399 (Pa. 2019) (stating that “[t]here is no statutory
authorization for the Board to grant parole to an individual sentenced to a mandatory
life term”)). The Board, therefore, maintains that Freeman’s “real quibble is not
with the Board,” but rather “with the General Assembly, which set the penalty that
[Freeman] seeks to cast aside.” Id. at 6.
               Lastly, the Board contends that this Court should dismiss Freeman’s
claims because they are devoid of merit. See Board’s Br. at 6. Freeman fails to cite
any authority supporting his proposition that a sentence of life without parole for an
adult offender convicted of homicide violates the United States Constitution’s
prohibition against cruel and unusual punishment, because no such caselaw exists.
Id. at 7. The Board further contends that “[t]he guarantee against cruel and unusual
punishment contained in the Pennsylvania Constitution provides no greater
protection[] than that afforded under the Eighth Amendment to the United States
Constitution.” Id. at 7 (quoting Jochen v. Horn, 727 A.2d 645, 649 (Pa. Cmwlth.
1999)).
               Freeman counters that this Court possesses jurisdiction over his suit
pursuant to Section 761(a)(1) of the Judicial Code, 42 Pa.C.S. § 761(a)(1), because

                            ...

                            (iii) the right asserted is a constitutional right that was
                            recognized by the Supreme Court of the United States
                            or the Supreme Court of Pennsylvania after the time
                            period provided in this section and has been held by that
                            court to apply retroactively.

42 Pa.C.S. § 9545(a), (b)(1)(iii).
                                                  5
the Board is a named defendant. See Freeman’s Br. at 2. Freeman contends that his
suit levies “a facial and as applied Eighth Amendment challenge to the provisions of
the . . . Parole Code,” rather than “an attack on [his] convictions or sentences[.]” Id.
(quoting Scott, 256 A.3d at 496 (Leadbetter, S.J., dissenting)). Freeman also asserts
that his claims are not stale, as they present “a limited challenge to [S]ection 6137(a)
of the Parole Code and [the] Board’s enforcement of that provision[.]” Id. at 2-3.
Freeman maintains that the Board is a proper party to the suit because it has violated
his constitutional rights by enforcing Section 6137(a) of the Parole Code to continue
his incarceration for life without eligibility for parole. Id. at 3.
                                 III. Discussion
             Given the substantial similarity of the present claims and arguments to
those decided by this Court in Scott, we conclude that our disposition of Scott
controls this matter. In Scott, the petitioners had been convicted of felony murders
and were serving mandatory sentences of life imprisonment. They submitted
applications for parole, which the Board denied pursuant to Section 6137(a) of the
Parole Code, 61 Pa.C.S. § 6137(a). See Scott, 256 A.3d at 486. The petitioners
thereafter filed a petition for review in this Court seeking declaratory and injunctive
relief, asserting that sentences of life imprisonment without the possibility of parole
constituted unconstitutionally cruel punishments when applied to defendants who
had lessened culpability because they did not kill or intend to kill as part of their
crimes of conviction. See id. at 485-86. The petitioners, therefore, asserted that their
sentences constituted cruel punishment in violation of the Eighth Amendment to the
United States Constitution and article I, section 13 of the Pennsylvania Constitution.
See id. Like Freeman here, the petitioners in Scott also argued that under the
Edmunds factors, article I, section 13 of the Pennsylvania Constitution provides


                                            6
greater protection than the Eighth Amendment to the United States Constitution, and
the petitioners’ life sentences for felony murder convictions, where they did not kill
or intend to kill as part of their crime of conviction, constituted cruel punishments
in violation of article I, section 13 of the Pennsylvania Constitution. See id. at 486-
87. The Scott petitioners sought the same forms of relief that Freeman seeks here.
See id. at 487.
             As it did here, the Board filed preliminary objections in Scott, asserting
that the Court lacked jurisdiction over the matter and that the Board was an improper
party. See Scott, 256 A.3d at 487. The Board also demurred on the basis that the
petitioners’ claims were stale and meritless. See id.
             This Court sustained the Board’s preliminary objection raising lack of
jurisdiction and dismissed the petition. See Scott, 256 A.3d at 495. As a preliminary
matter, we observed that this Court is vested with original jurisdiction over “all civil
actions or proceedings . . . [a]gainst the Commonwealth government.” Id. at 488
(quoting Section 761(a)(1) of the Judicial Code, 42 Pa. C.S. § 761(a)(1)). We further
noted “that this general rule is subject to certain exceptions, including when the
action or proceeding is ‘in the nature of applications for a writ of habeas corpus or
post-conviction relief not ancillary to proceedings within the appellate jurisdiction
of the [C]ourt.’” Id. (quoting Section 761(a)(1)(i) of the Judicial Code, 42 Pa. C.S.
§ 761(a)(1)(i)). Thus, we identified “[t]he crux of the disagreement between the
parties concerning jurisdiction [as] center[ing] on whether the [p]etition [fell] under
the general rule or the exception.” Id. at 488-89. In determining that the petition
fell outside this Court’s original jurisdiction, we reasoned that “the inclusion of a
count for declaratory or injunctive relief . . . [could not] properly be understood to
transform [a] complaint from one sounding in trespass into the type of matter . . .


                                           7
belonging within the Commonwealth Court’s original jurisdiction.” Id. at 490
(quoting Stackhouse v. Commonwealth, 832 A.2d 1004, 1008 (Pa. 2003) (holding
that jurisdiction lay in the court of common pleas “notwithstanding the
injunctive/declaratory label attached to [c]ount I of the complaint, reasoning that
“permitting jurisdictional questions to turn solely upon the styling of claims within
a complaint would arguably permit forum shopping through pleading” and that
courts “have traditionally looked to the substance rather than the form of the
complaint to determine matters of jurisdiction”)).
             Highlighting the petitioners’ assertions that their sentences were
unconstitutional, we determined that “[t]hese averments squarely challenge[d] the
constitutionality of [the p]etitioners’ sentences.” Scott, 256 A.3d at 491. We
reasoned:
             [T]o the extent [the p]etitioners contend[ed] that they
             [were] not attacking their sentences, their argument [was]
             belied by the [p]etition itself. As such, their challenges
             [were] in the nature of claims seeking post-conviction
             relief. In this respect, Section 9542 of the PCRA, 42 Pa.
             C.S. § 9542, provides: “This subchapter provides for an
             action by which . . . persons serving illegal sentences may
             obtain collateral relief. The action established in this
             subchapter shall be the sole means of obtaining collateral
             relief and encompasses all other common law and
             statutory remedies for the same purpose that exist when
             this subchapter takes effect, including habeas corpus and
             coram nobis.”
             Nonetheless, in an effort to invoke our original
             jurisdiction, [the p]etitioners have presented their
             sentencing claims in the context of a “Petition for Review
             in the Nature of a Complaint Seeking Declaratory
             Judgment and Injunctive Relief.” In furtherance of this
             objective, [the p]etitioners have asserted a challenge to the
             Board’s enforcement of Section 6137 of the Parole Code
             in the context of each of their two claims, in addition to

                                          8
            the averments explicitly challenging their sentences. . . .
            They have likewise included discrete assertions that the
            Board’s enforcement of Section 6137 constitutes cruel
            punishment in the averments leading up to those two
            claims. . . . Additionally, [the p]etitioners have limited
            their requests for redress on the face of their [p]etition to
            declaratory and injunctive relief . . . .
            While these circumstances at first blush appear[ed] to
            support [the p]etitioners’ claim that original jurisdiction
            lay with this Court, we agree with the Board that [the
            p]etitioners have fashioned the [p]etition in this manner in
            a thinly veiled attempt to forum shop through pleading,
            which we will not countenance. See Stackhouse, 832
            A.2d at 1008.

Id. at 491-92. Further, we explained that
            [w]hile [the p]etitioners purport[ed] to limit their
            challenge only to the constitutionality of Section 6137 of
            the Parole Code and [sought] “mere parole eligibility,”
            they [were] collaterally attacking their sentences. They
            may not collaterally attack their sentences by using a civil
            action in this Court seeking declaratory and injunctive
            relief. See [] Guarrasi v. Scott, 25 A.3d 394, 402 (Pa.
            Cmwlth. 2011) (observing that plaintiff “may not use a
            civil action for declaratory judgment in our original
            jurisdiction to collaterally attack the legality of his
            criminal proceedings” and reiterating that “[t]he PCRA is
            the sole means by which . . . persons serving illegal
            sentences may obtain collateral relief”) (internal quotation
            marks and citations omitted).
            Further, if we were to direct the Board to consider [the
            p]etitioners’ eligibility for parole despite their
            unchallenged “life” sentences, granting such relief would,
            in effect, equate to this Court and/or the Board imposing
            new minimum sentences upon [the p]etitioners. Neither
            this Court nor the Board, however, can alter [the
            p]etitioners’ criminal sentences; that task is for the courts
            of common pleas. These considerations lend additional
            support to our conclusion that, notwithstanding their
            styling of the [the p]etition and arguments to the contrary,

                                            9
               [p]etitioners [were] indeed challenging their sentences and
               seeking sentencing relief.

Id. at 492-93 (citing Hill v. Commonwealth (Pa. Cmwlth. No. 152 M.D. 2008, filed
Sept. 26, 2008)11 (sustaining a demurrer to a complaint filed by an inmate serving a
life sentence for second-degree murder; the inmate’s request to enjoin enforcement
of Section 1102 of the Crimes Code, 18 Pa.C.S. § 1102, and a former provision of
the Parole Code precluding parole consideration for convicts serving sentences of
life imprisonment constituted an attempt to collaterally attack his sentence and his
ineligibility for parole, which he should have pursued in accordance with the
PCRA)). Thus, we concluded that
               [i]n sum, although styled as a “Petition for Review in the
               Nature of a Complaint Seeking Declaratory Judgment and
               Injunctive Relief” in form, it [was] apparent that [the
               p]etitioners [were] launching a collateral attack on their
               sentences in substance. As the [p]etition [was] “in the
               nature of an application seeking . . . post conviction relief”
               and there [were] no matters pending in our appellate
               jurisdiction that [were] ancillary to the [p]etition, this
               Court lack[ed] jurisdiction over the [p]etition pursuant to
               Section 761(a)(1) of the Judicial Code.

Id. at 495 (footnote omitted).12
               Here, consistent with our analysis and conclusions in Scott, we agree
with the Board that this Court does not possess original jurisdiction over Freeman’s

       11
          This unreported decision constitutes persuasive authority pursuant to Section 414(a) of
this Court’s Internal Operating Procedures. 210 Pa. Code § 69.414(a).
       12
           Senior Judge Leadbetter filed a dissenting opinion, disagreeing with the majority opinion
on the basis that the Scott petition did not constitute an attack on the petitioners’ convictions or
sentences, but rather a facial and as-applied constitutional challenge to the provisions of the Parole
Code. See Scott, 256 A.3d at 496. Senior Judge Leadbetter further stated that the petitioners’
“claims plainly [could] not be raised in petitions filed pursuant to the [PCRA] because such
petitions [had] been time-barred for many years and when they were timely, the pled circumstances
which [] [gave] rise to potential Eighth Amendment claims did not exist.” Id.

                                                 10
claims.      Like the Scott petitioners, Freeman asserts that “[l]ife-without-parole
sentences, as among the most severe punishments, are disproportionate and fail to
serve legitimate penological interests when applied to defendants who did not kill or
intend to kill as part of their crime of conviction and thus have lessened culpability,”
and, therefore, constitute cruel punishment in violation of the Eighth Amendment to
the United States Constitution and article I, section 13 of the Pennsylvania
Constitution. Petition, 7/19/21 at 14-15, ¶ 59; see also id. at 14-15, ¶¶ 65 & 72;
Scott, 256 A.3d at 486-87.               Freeman’s averments squarely challenge the
constitutionality of his sentence. See Scott, 256 A.3d at 491. Thus, Freeman’s
proper recourse was to pursue post-conviction relief in accordance with the
requirements of the PCRA.13 Id. Freeman “may not collaterally attack [his]

       13
            Section 9545(b) of the PCRA provides:

                (1) Any petition under this subchapter, including a second or
                subsequent petition, shall be filed within one year of the date the
                judgment becomes final, unless the petition alleges and the
                petitioner proves that:

                      (i) the failure to raise the claim previously was the result of
                      interference by government officials with the presentation of
                      the claim in violation of the Constitution or laws of this
                      Commonwealth or the Constitution or laws of the United
                      States;

                      (ii) the facts upon which the claim is predicated were unknown
                      to the petitioner and could not have been ascertained by the
                      exercise of due diligence; or

                      (iii) the right asserted is a constitutional right that was
                      recognized by the Supreme Court of the United States or the
                      Supreme Court of Pennsylvania after the time period provided
                      in this section and has been held by that court to apply
                      retroactively.

42 Pa.C.S. § 9545(b). In Scott,

                                                11
sentence[] by using a civil action in this Court seeking declaratory and injunctive
relief. Id. at 492.14
               As in Scott, in light of our disposition of this issue, we need not address
the remaining preliminary objections. Accordingly, for the foregoing reasons, and
consistent with our analysis in Scott, we sustain the Board’s preliminary objection
asserting lack of jurisdiction and dismiss the Petition.


                                              __________________________________
                                              CHRISTINE FIZZANO CANNON, Judge




               we [were] careful to note that whether a PCRA petitioner is time-
               barred from bringing a claim that, substantively, is cognizable under
               the PCRA is immaterial to whether this Court has jurisdiction over
               that same claim. If it were the case that this Court had jurisdiction
               over claims that were time-barred under the PCRA, then PCRA
               petitioners would always bring those claims before this Court, and
               we would adjudicate them, based on that reasoning. Section
               761(a)(1) of the Judicial Code provides, however, that we lack
               jurisdiction over “actions or proceedings in the nature of
               applications for . . . post-conviction relief,” regardless of whether a
               court of proper jurisdiction is precluded from exercising it on
               timeliness grounds. To the extent that the dissent can be read to
               suggest otherwise, we respectfully disagree.

Scott, 256 A.3d at 494-95 (quoting 42 Pa.C.S. § 761(a)(1)).
       14
           In Scott, this Court acknowledged the requirement set forth in Section 5103(a) of the
Judicial Code, 42 Pa.C.S. § 5103(a), that a court shall not dismiss an erroneously filed matter for
lack of jurisdiction, but shall transfer the case to the proper tribunal. See Scott, 256 A.3d at 495
n.14. Nevertheless, “in view of the true nature of [the p]etitioners’ challenge, we [] agree[d] with
the Board that it [was] not a proper party to the action,” as “it is the Commonwealth that
participates in post-conviction proceedings.” Id. (citing Pa.R.Crim.P. 902(A), 903(A)-(B) &
906(A)). As the Board was the only named respondent, we deemed dismissal appropriate. Here,
Freeman brought suit against both the Board and the General Assembly. Because the
Commonwealth, rather than the General Assembly, participates in post-conviction proceedings,
we likewise dismiss this matter in its entirety.
                                                12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christopher Freeman,                   :
                 Petitioner            :
                                       :
            v.                         :
                                       :
Pennsylvania Parole Board              :
of Probation and Parole and            :
General Assembly,                      :   No. 238 M.D. 2021
                   Respondents         :



                                   ORDER


            AND NOW, this 7th day of December, 2022, the preliminary objection
filed by the Pennsylvania Parole Board asserting lack of jurisdiction is
SUSTAINED, and the “Petition for Review in the Nature of a Complaint Seeking
Declaratory Judgment and Injunctive Relief” filed on July 19, 2021 by Christopher
Freeman, pro se, is DISMISSED.



                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge